Citation Nr: 0123202	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $14,782.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from February 1951 to December 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of VA in Los Angeles, California.  


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The veteran received pension to which he was not entitled 
due to fault on his part and failure to collect the 
overpayment would cause enrichment; fault on the part of VA 
is not shown.  

3.  The veteran is not currently in receipt of pension 
benefits so recoupment of the overpayment would defeat the 
purpose of the pension program.

4.  Collection of the overpayment would cause undue hardship 
to the veteran as it would endanger his ability to provide 
for basic necessities.

5.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $14,782 would 
be against equity and good conscience and, therefore, is 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
December 2000 Committee decision and in the May 2001 
statement of the case, all sent to the veteran, informed the 
veteran of the reasons and bases for the denial of his claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the Committee decision and 
the statement of the case informed the veteran of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, the RO sought on multiple occasions financial 
information from the veteran.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

In July 1994, an application for VA pension benefits, VA Form 
21-526, was received from the veteran.  In that application, 
the veteran indicated that he was in receipt of Supplemental 
Security Income (SSI) from the Social Security Administration 
(SSA).  In a November 1994 rating decision, entitlement to 
nonservice-connected pension benefits was granted.  This 
grant of pension benefits was based on a finding that the 
veteran's various disabilities rendered the veteran unable to 
secure and follow a substantially gainful occupation.  The 
veteran's most disabling disability was noted to be his 
psychiatric impairment.  Thereafter, further information 
regarding the veteran's financial status was requested from 
the veteran by VA.  In response, another VA Form 21-526 was 
received which again reflected that the veteran only had SSI 
income.  In addition, information was received from SSA which 
verified that the veteran was in receipt of SSI benefits.  In 
January 1995, VA again sought to clarify the veteran's 
income.  In January and February 1995, two more VA Forms 21-
526 were received which reflected that the veteran was only 
in receipt of SSI income.  

In May 1995, the veteran was informed that he was awarded VA 
improved pension benefits beginning in August 1994.  He was 
advised that this grant of benefits was based on his report 
of no income, to include no social security income.  He was 
provided a VA Form 21-8768 which, in pertinent part, informed 
him that he was obligated to provide prompt notice of any 
change in income or net worth and that a failure to provide 
such would result in the creation of an overpayment which 
would be subject to recovery.

In an October 1998 letter, the veteran was again notified 
that he was to provide prompt notice of any change in his 
income level and that a failure to provide such would result 
in the creation of an overpayment which would be subject to 
recovery.  He was specifically advised that, if, for example, 
he began receiving SSA benefits, that he should report that 
income.  

Thereafter, in July 2000, the veteran was notified that VA 
proposed to terminate his improved pension benefits effective 
January 1, 1999, based on an SSA report that the veteran had 
begun receiving SSA benefits in December 1998.  In September 
2000, the veteran was notified that this action had been 
undertaken.  The veteran was separately notified that this 
retroactive termination resulted in the creation of a debt in 
the amount of $14,782.  

In September 2000, the veteran reported that his pension 
benefits be adjusted per his enclosed SSA benefits 
statements.  The veteran indicated that in December 1998, he 
received $723 from SSA.  In October 2000, the veteran 
requested a waiver of the recovery of the overpayment of 
improved pension benefits in the amount of $14,782.  The 
veteran stated that he had been receiving payments from SSA.  
These payments were thereafter changed over the retirement 
benefits.  The veteran indicated that he was informed that he 
did not have to report disability pay and he did not know 
about the change in his SSA benefits.  The veteran asserted 
that a recovery of the debt at issue would cause undue 
hardship.  The veteran also submitted a financial status 
report.  In that report, he indicated that his sole income 
was $749.50 from SSA.  He indicated that his monthly expenses 
were as follows: rent of $400, food of $300, medicine of 
$45.50, telephone of $20, clothing and cleaning of $60, 
automobile insurance and gasoline of $135, life insurance of 
$30, and an automobile payment of $317.  The veteran reported 
that he had $325 in cash and no other assets other than his 
car, which he was still making payments on.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In December 2000, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
improved pension benefits in the amount of $14,782 would not 
be against equity and good conscience.  The Committee 
indicated that it was the veteran's fault that the debt was 
created as he failed to inform VA that he began receiving SSA 
benefits (other than SSI) and that since the veteran's 
financial information was unclear, there was no evidence of 
financial hardship.  The Committee stated that the veteran 
indicated that his monthly expenses were greater than his 
monthly debts, but he did not indicate how he accounts for 
that shortage of funds.  The Committee also determined that 
the other elements of equity and good conscience were not in 
the veteran's favor.  

Thereafter, the veteran submitted another financial status 
report in which he indicated that his monthly expenses were 
as follows: rent of $400, food of $200, car payment of $317.  
In the statement of the case, the RO emphasized that the 
veteran has submitted an incomplete financial status report 
in that some of the veteran's expenses listed previously were 
not listed on the most recent report and that the veteran 
listed having a different automobile.  The RO indicated that 
since the veteran's financial situation was still unclear, no 
financial hardship was demonstrated.  

In the veteran's substantive appeal, the veteran clarified 
that he still had the same automobile with the same payments.  
In addition, he indicated that his monthly expenses were as 
he listed in his first financial status report and also that 
his monthly utility bills were, for gas, from $15 to $50 and, 
for electric, from $40 to $45.  The veteran explained that he 
made up for his monthly deficit of income by using credit 
cards and that he had accumulated $28,000 in debt by doing 
so.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2000).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

In computing income for pension purposes, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271 (2000).  In 
general, Social Security income, other than SSI benefits, is 
countable income.  38 C.F.R. § 3.262 (2000). A VA pension 
recipient must notify the VA of all circumstances which will 
affect his entitlement to receive, or the rate of, the 
benefit being paid. Such notice must be furnished when the 
recipient acquires knowledge that his income changed.  38 
C.F.R. § 3.660(a)(1) (2000).

The first and second elements as cited above pertain to the 
fault of the debtor versus the fault of the VA.  In this 
case, the creation of the debt is clearly the veteran's 
fault.  He failed to timely report to VA that he began 
receiving SSA payments.  However, the veteran has asserted 
that he essentially confused his SSI payments with the SSA 
payments.  The Board notes that while it appears clear that 
the veteran had to apply for SSA benefits and was notified of 
the award, it does also appear that both payments, SSI and 
SSA, were similar in amount and this could have caused 
confusion on the veteran's part.  In addition, the Board duly 
notes that while the veteran has not been deemed incompetent, 
he does have psychiatric impairment.  Therefore, while it is 
the veteran's fault that he incurred a debt from VA by 
failing to timely report changes in his income, the Board 
will take into consideration the assertion that he did not 
fully understand the difference between his SSI income, which 
is not countable income for VA pension purposes, and his SSA 
income, which is countable income for VA purposes.  In this 
regard, the Board also notes that VA specifically requests 
that pension recipients report all income so that such 
confusing matters can be resolved by VA.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, and as such, 
would cause unjust enrichment to the debtor.  Likewise, there 
is no indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran is not 
currently in receipt of pension benefits.  Since the veteran 
is not currently in receipt of pension benefits, recoupment 
of the overpayment would defeat the purpose of the pension 
program.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran's monthly expenses exceed his monthly 
income.  The Board finds that all of the veteran's monthly 
expenses have basically been identified.  He cannot meet the 
expenses for basic necessities and has incurred substantial 
debt in attempting to do so.  The veteran's monthly income 
does not cover food, rent, and utilities.  The veteran has 
virtually no liquid assets with which to repay the debt.  

In sum, the veteran's failure to report all of his income 
caused the creation of the debt at issue.  He was unjustly 
enriched because he received benefits which he was not 
entitled to receive.  Had he reported his income properly, 
his benefits would have been reduced or terminated at that 
time which would have avoided the creation of the 
overpayment.  Even if the veteran was confused, he was 
specifically told to report all income to VA and VA would 
determine his monthly level of income.  However, the Board 
also notes that the veteran has a very limited income and 
this income basically fails to account for the basic 
necessities, particularly since the veteran has taken drastic 
means to make up the difference between his income and his 
expenses.  The veteran has no means with which to repay this 
debt.  The Board finds that in weighing all of the elements 
of equity and good conscience, the element of financial 
hardship that would be caused by recoupment of the debt 
outweighs the elements which are not in the veteran's favor 
in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $14,782 is 
granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

